DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 8 and 14, “locking system.”
Claim 1, line 10, “anti-rotation system.”
Claim 1, line 12, “anti-turnover system.”
Claim 2, line 2, “locking system.”
Claim 3, line 2, “locking system.”
Claim 4, line 4, “anti-turnover system.”
Claim 5, line 2, “anti-turnover sytem.”
Claim 5, line 4, “locking system.”
Claim 6, line 2, “anti-turnover system.”
Claim 8, line 2, “anti-rotation system.”
Claim 9, line 2, “anti-rotation system.”

No new matter should be entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
 Claims 1-3 and 5, “locking system.”
Claims 1, 3-5, and 7-9, “anti-theft member.”
Claims 1, and 4-6, “anti-turnover system.”
Claims 1, and 8-9, “anti-rotation system.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 claims the limitation “adhesive tape” in line 3. In view of the present disclosure, and although adhesive tape is well known within the art, it is unclear to the examiner why the requirement “adhesive” is provided. The examiner notes that the present specification (Page 4, lines 6-11) reads:
“Advantageously, the anti-rotation means of the anti-theft member are formed by at least one adhesive tape fastened to an internal surface of the bag and surrounding the central part or an end of the anti-theft member. Thus, the anti-15 theft member is rotatably and translationally blocked relative to the bag. The adhesive tape can be fastened to an internal surface of the bag by stitching, bonding, or riveting.”

	With regards to the present disclosure, the limitation “adhesive tape” appears to require a reinforcing material surrounding the central part or end of the anti-theft member, rather than the property of being adhesive. For examination purposes, the “adhesive tape” will be interpreted as a reinforcing material surrounding the central part or end of the anti-theft member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9 and 11, so far as they are definite, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert (WO 2013093413 A1).

	Regarding Claim 1, Law teaches protection and storage bag (22):
Including a main opening (26) configured to be closed by rolling up (wherein Laws teaches the “double thickness collar 34 is then rolled or folded upon itself, preferably a minimum of three times”). (Figs. 2-4; Page 5, Lines 3-14)
Said main opening (26) defining an opening perimeter, said protection and storage bag (22) comprising a flexible (wherein collar 34 is taught by Law as “flexible”) or hinged anti-theft member having a first free end (40), a central part (34) connected to a portion (36) of the opening perimeter (26) and a second free end (42), both first (40) and second (42) free ends of the anti-theft member(40, 42) being configured to cooperate with a locking system (88, 90, and 95-96) to lock the anti-theft member (40, 42) into a closing position. (Figs. 2-6; Page 4, Lines 15-27)
An anti-rotation system (38) blocking any relative rotation (wherein double housing keeps the anti-theft member (40, 42) in place) between the anti-theft member (40, 42) and the portion of the opening perimeter (26); an anti-turnover system (the structure of buckles 40, 42) to prevent the anti-theft member (40, 42) from turning over (wherein the angular displacement of buckles 40, 42 is thereby sufficiently limited to prevent anti-theft member from turning over) when the bag is closed (Fig. 3) by rolling up and locked by the locking system (46, 55). (Figs. 2-6; Page 4, Lines 15-27)

	Regarding Claim 2, Law further teaches the protection and storage bag (22) further comprising the locking system (46, 55). (Figs. 2-6; Page 6, Lines 6-16)

	Regarding Claim 3, Law further teaches wherein the locking system (46, 55) is integrated into the anti-theft member (40, 42). (Figs. 2-6; Page 6, Lines 6-16)

	Regarding Claim 5, Law further teaches wherein the anti-turnover system (the structure of buckles 40, 42) is formed by a buckle (wherein Law teaches buckles 40, 42) located at each end of the anti-theft member (40, 42) cooperating with the locking system (46, 55). (Figs. 2-6; Page 6, Lines 6-16)

	Regarding Claim 7,  Law further teaches wherein the portion of the opening perimeter (26) includes a housing (38), the central part (34) of the anti-theft member (40, 42) being arranged in the housing (38). (Figs. 2-6; Page 4, Lines 15-27)

	Regarding Claim 8, Law further teaches wherein the anti-rotation system (38) is formed by at least one clamping collar (34) fastened to an internal surface (wherein the collar 34 is disposed within the reinforcing material 38) of the bag (22) and to the anti-theft member (40, 42) at an end or at the central part (34) of the anti-theft member (40, 42). (Figs. 2-6; Page 4, Lines 15-27)

	Regarding Claim 9, Law further wherein the anti-rotation system (38) is formed by at least one adhesive tape (38) fastened to an internal surface (wherein Law teaches a reinforcing strip 38 extends around the interior rim 36 the bag 22) of the bag (22) and surrounding the central part (34) or an end of the anti-theft member (40, 42). (Figs. 2-6; Page 4, Lines 15-27)

	Regarding Claim 11,  Law further comprising a liner made of at least one water-resistant material (Wherein Law teaches bag 22 “is formed from a tough waterproof material such as synthetic nylon”). (Figs. 2-4; Page 4, Lines 13-14)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Law (WO 2013093413 A1), as applied to claim 3 above, and further in view of Titanker (https://www.amazon.com/dp/B0151RQAX2)

	Regarding Claim 4, Law teaches all of the elements of the invention described in claim 3 above except; wherein the anti-turnover system is formed by at least one curved and rigid part of the anti-theft member.
	Titanker further teaches wherein an anti-turnover system can comprise at least one curved and rigid part (1 in Modified Figure 1 below) of an anti-theft member (2 in Modified Figure 1 below).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention take the storage bag as taught by Law, and substitute the anti-turnover system for a curved and rigid component anti turn-over system as taught by Titanker. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the anti-turnover system for a curved and rigid anti-turnover system, as the physical dimensions of curved and rigid fastening members will generate more leveraged resistance against the surface of the bag further preventing an inadvertent turn-over. 

    PNG
    media_image1.png
    588
    681
    media_image1.png
    Greyscale











Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Law (WO 2013093413 A1), as applied to claim 1 above, in view of an additional embodiment as taught by Law.

Regarding Claim 6, Law teaches all of the elements of the invention described in claim 1 above except; wherein the anti-turnover system is formed by a loop fastened to an external surface of the bag.
	In an additional embodiment Law further teaches wherein the anti-turnover system is formed by a loop (102) fastened to an external surface (68) of the bag (62). (Figs. 9-11; Page 7, Lines 10-29)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention take the storage bag as taught by Law, and substitute the anti-turnover system comprised of a loop as taught by Law in an additional embodiment. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the anti-turnover system for an anti-turnover system incorporating a loop, in order to provide a third resistance band further preventing the enclosure from undesirably turning over.

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Law (WO 2013093413 A1), as applied to claim 1 above, and further in view of McMurray (US 20160053525 A1). 

	Regarding Claim 10, Law teaches all of the elements of the invention described in claim 1 above except; comprising at least one external4 4834-0851-2211.v1ARROUART Appln. - New (US National Phase PCT/EP2019/064382)Attorney Docket: 022044-0516338liner and an internal liner each being stitched independently of each other and secured to each other.
	McMurray further teaches a flexible vault comprising at least one external4 4834-0851-2211.v1ARROUART Appln. - New (US National Phase PCT/EP2019/064382)Attorney Docket: 022044-0516338liner (60) and an internal liner (65) each being stitched (wherein McMurray teaches layers 60 and 65 being stitched together) independently of each other and secured to each other. (Wherein each layer is constructed independently of each other and stitched to each other.) (Fig. 11; [0031] – [0033])
 	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention take the storage bag as taught by Law, and provide for an independent internal liner stitched to an external liner as taught by McMurray. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to stitch together two separate composition liners in order to provide for a security bag having separate, but attached layers, that provide the bag with both cut-resistant and water resistant properties for example.

	Regarding Claim 12, Law teaches all of the elements of the invention described in claim 1 above except;  further comprising a liner made of at least one material having cut-resistance properties.
	McMurray further teaches a liner (70, 100) made of at least one material having cut-resistance properties. (Figs. 11-12; [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention take the storage bag as taught by Law, and provide for the liner to be comprised of cut-resistant material as taught by McMurray. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a liner comprised of cut-resistant material in order to protect the bag and prevent an intruder from simply slashing the bag to access its contents.
	
	Regarding Claim 13, Law teaches all of the elements of the invention described in claim 1 above except; further comprising a liner integrating at least one flexible cut-resistant mesh.
	McMurray further teaches a liner integrating at least one flexible cut-resistant mesh (60). (Figs. 11-2; [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention take the storage bag as taught by Law, and provide for the liner to be comprised of cut-resistant material as taught by McMurray. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a liner comprised of a cut-resistant mesh in order to protect the bag and prevent an intruder from simply slashing the bag to access its contents.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Godshaw et al. (US 20180146759 A1), teaches anti-theft carrying bags and security panel assemblies.
Watson (US 9801444 B2), teaches a storage system with a roll top enclosure.
Collie (US 20170225872 A1), teaches a roll top container.
Law (US 20140339277 A1), teaches a roll top back pack.
Schlipper (US 20140090942 A1), teaches a security luggage bag.
Schulte (US 20110214787 A1), teaches a cable lock bag.
Lafoux (WO 2009000977 A1), teaches a roll top enclosure.
Chung (US 20050061409 A1), teaches a roll top bag.
Hollingsworth (US 4826060 A), teaches a roll top bag.
Pacsafe (https://www.amazon.com/PacSafe-Travelsafe-Liter-Portable-Black/dp/B074SQLBB3), teaches a steel meshed lined bag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733